           Case 1:19-cv-08321-ER Document 37 Filed 02/03/21 Page 1 of 1




February 3, 2021
Page 1



                                                        February 3, 2021

VIA CM/ECF
The Honorable Edgardo Ramos
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                Re: Dunbar v. Two Big Boys, Inc et al (19-cv-08321-ER)

Dear Judge Ramos:

           In accordance with the Court’s January 27th directive (entered January 29, 2021),
the undersigned submits that, as of the date of this letter, although initial responses to Plaintiff’s
First Request for Production to Defendant John Ioannou have been provided, counsel was not
able to provide responses to all discovery demands propounded by Plaintiff in accordance with
the Court’s Order dated January 19, 2021 [Doc. No. 36] and the Civil Case Discovery Plan and
Scheduling Order entered November 18, 2020 [Doc. No. 25].


                                               Respectfully,



                                               Paris Gyparakis



PG/clm



cc: Ismail S. Sekendiz, Esq.
